DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: although Zhao et al in view of Hilbert disclose A method of noise abatement within an audio signal stream containing an unwanted signal referred to as a noise signal, comprising: acquiring a digitized noise signal from an environment in which the audio signal stream is present, where the digitized noise signal includes a plurality of data samples; receiving, by a digital processor circuit, the digitized noise signal; computing, by the digital processor circuit, a frequency domain representation of the set of data in the frequency domain; shifting the frequency domain representation of the set of data in time using the digital processor circuit, thereby producing a shifted frequency domain representation of the set of data: converting the shifted frequency domain representation of the set of data to time domain to form a portion of an anti-noise signal; and outputting the anti-noise signal into the audio signal stream to abate the noise through destructive interference; but do not expressly disclose “for each data sample in the plurality of data samples, appending, by the digital processor circuit, one or more datum to each data sample to form a set of data, where magnitude for each of the one or more datum is zero”.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “for each data sample in the plurality of data samples, appending, by the digital processor circuit, one or more datum to each data sample to form a set of data, where magnitude for each of the one or more datum is zero”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651